Citation Nr: 0302258	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  95-19 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a chronic stomach 
disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from October 1965 
to October 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Atlanta, Georgia.  In that decision, the RO denied the issue 
of entitlement to service connection for a stomach disorder.  
In February 1998, the Board remanded the case to the RO for 
additional development.  The case has been returned to the 
Board for further appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  A stomach disorder, currently defined as gastritis and 
scattered diverticula of the large bowel, has not been shown 
to be associated with the veteran's active military service.

3. The veteran does not have currently a diagnosed peptic 
ulcer disease, a disability manifested by rectal bleeding, or 
a disorder characterized by chronic abdominal pain, gas, and 
bloating.  


CONCLUSION OF LAW

A chronic stomach disability was not incurred in or 
aggravated by active military service, and an ulcer disorder 
may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  In particular, 
this law redefines the obligations of VA with respect to the 
duty to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002).  See also, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)); and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In particular, in the supplemental 
statement of the case issued in June 2002, the RO informed 
the veteran and his representative of the specific provisions 
of the VCAA as well as the type of evidence needed to 
substantiate his service connection claim.  In the following 
month, the veteran responded that he remained unsatisfied 
with the RO's decision regarding his claim and asked that the 
RO forward his appeal to the Board prior to the expiration of 
the 60-day period given to him to submit additional evidence.  
The veteran did not cite any further sources of medical 
records relevant to his claim for service connection for a 
chronic stomach disorder.  As such, VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  A review of 
the claims folder indicates that the RO has obtained all 
available service medical records and post-service treatment 
records adequately identified by the veteran.  In addition, 
the veteran was recently accorded a pertinent medical 
examination.  Consequently, the Board finds that VA has met 
the requirements of the VCAA and its implementing 
regulations.  

Factual Background

According to the service medical records, the veteran sought 
treatment after having fallen while ice skating in January 
1966.  He reported that his testicles were very painful and 
that this pain radiated upward and across his abdomen.  A 
physical examination demonstrated a soft abdomen with minimal 
tenderness.  The examiner provided an impression of 
musculoskeletal pain.  

In May 1966, the veteran again sought medical care.  He 
reported that his navel was sore and that this soreness 
radiated to his right side.  He also described stomach cramps 
and stated that, for the past week, he had experienced nausea 
and had not been able "to hold down" any food.  A physical 
examination demonstrated that the veteran's abdomen was soft 
and nontender with no organomegaly.  No weight loss was 
noted.  

The report of the September 1967 separation examination 
demonstrated that the veteran's abdomen and viscera were 
normal.  The veteran had a one-inch right mid-abdomen scar 
which was not considered to be disabling.  

In October 1967, the veteran was discharged from active 
military duty.  At a December 1969 VA evaluation, he 
complained of continuous constipation and mild diarrhea on 
the day of the examination.  He denied having a history of 
abdominal pain or bleeding.  A physical examination 
demonstrated that the veteran's abdomen was flat with no 
masses, tenderness, or organomegaly.  

Private treatment records dated in July 1989, the veteran 
underwent an esophagogastroduodenoscopy because of 
gastrointestinal bleeding.  His post-operative diagnosis was 
hemorrhagic gastritis.  

Between November and December 1989, the veteran was 
hospitalized at a VA medical facility for approximately one 
month for treatment for physical therapy following a motor 
vehicle accident.  A physical examination conducted during 
the hospitalization demonstrated that the veteran's abdomen 
was soft and nontender with normal abdominal sounds and no 
organomegaly.  The treating physician noted that the veteran 
was being followed at the surgery and genitourinary clinics 
for occasional abdominal pains.  At the time of discharge, 
the veteran was medically stable and was diagnosed with 
status post left hemiparesis, chronic low back pain, and a 
peptic ulcer.  

Thereafter, at a September 1991 private neurological 
evaluation, the veteran reported that he continued to 
experience "a lot" of gastrointestinal discomfort, 
including heartburn, burning pains, cramps, and bloating 
sensations which were more localized in his left lower 
quadrant.  In December 1991, the veteran sought treatment for 
complaints of abdominal pain and severe reflux and peptic 
type symptoms despite the daily use of medication such as 
Zantac.  An esophagogastroduodenscopy with biopsy reflected 
the presence of a large diaphragmatic hernia as well as 
moderate gastric erythema.  

Additional private clinical records indicate that in January 
1992, the veteran continued to complain of abdominal 
bloating, lower abdominal cramps, diarrhea, some rectal 
bleeding, some nausea (but no vomiting), and dizziness.  A 
medical record dated two months later indicated that the 
veteran continued to take Pepcid for his reflux.  

In November 1992, the veteran reported intermittent 
left-sided abdominal pain with some rectal bleeding.  A 
flexible sigmoidoscopy completed in December 1992 provided 
normal results to 40 centimeters, except for a few scattered 
sigmoid diverticula.  No significant internal hemorrhoids 
were seen in the retroflex view in the rectum.  A barium 
enema completed at that time was normal.  

Subsequently, in January 1998, the veteran sought private 
treatment for complaints of rectal bleeding, upper and lower 
abdominal pain, decreased appetite, and an inability to 
tolerate certain foods.  A physical examination demonstrated 
that the veteran's abdomen was soft and non-distended with no 
mass, no organomegaly, normal bowel sounds, and discomfort to 
palpation in multiple locations in all four quadrants.  The 
examining physician provided an impression of persistent 
rectal bleeding as well as abdominal pain in the right lower 
quadrant, left lower quadrant, left upper quadrant, and right 
upper quadrant.  The physician noted that the veteran's 
abdominal pain is worsened by eating and has been associated 
with abdominal distention and gas.  

A colonoscopy completed several days later in January 1998 
provided final diagnoses of diverticulosis with a few 
scattered diverticula in the right and left colon as well as 
internal hemorrhoids.  An esophagogastroduodenoscopy with 
biopsy, which was completed on the same day, included final 
diagnoses of gastric erythema/gastritis with H. pylori 
positive, duodenitis, a 4-centimeter hiatal hernia, gastric 
erosions, and mild peptic esophagitis.  

In February 1998, the veteran reported that he had been 
taking the medicine prescribed.  In addition, he stated that 
he was experiencing less gastrointestinal symptoms and that 
he felt better.  

An April 1998 private medical record indicated that the 
veteran had finished his antibiotics and continued to take 
Pepcid.  He reported that his symptoms included heartburn, 
"a lot" of nausea with food, and frequent epigastric pain.  

In October 1998, the veteran underwent a fee-basis 
compensation and pension examination, at which time he 
described a peptic ulcer disease "dating back to the 1970s" 
with intermittent episodes of hematemesis (with the last 
occurrence in April 1998 when an upper endoscopy showed the 
presence of a duodenal ulcer), intermittent alternating 
episodes of diarrhea and constipation, intermittent left 
lower quadrant abdominal pain which is worsened by eating 
certain foods such as milk and milk products, gas, bloating, 
and abdominal distention.  A physical examination 
demonstrated no abdominal scars.  There was pain and 
tenderness on deep palpation in the left lower quadrant of 
the abdomen.  

The examiner assessed a peptic ulcer disease by history, 
weight loss of approximately 25 pounds over the past four 
months, and left lower quadrant abdominal pain to deep 
palpation which is worsened by eating (especially milk and 
milk products).  The examiner found no physical signs of 
anemia.  

Upon review of the veteran's records, the examiner noted that 
the veteran had a history of bleeding hemorrhagic gastritis 
in 1989 (with no documented ulcer); that his last upper 
endoscopy in January 1998 revealed gastritis but no ulcers; 
that there was no documentation of recent active bleeding, 
erosions, or ulcerations; that tests in January 1998 showed 
that the veteran was not anemic; that the barium enema and 
flexible sigmoidoscopy completed in 1992 indicated the 
presence of scattered diverticula but no active bleeding; and 
that there was no documentation to support a diagnosis of 
partial obstruction or delayed motility.  

Additionally, in a March 1999 addendum, this examiner noted 
that the veteran has, or has had, several gastrointestinal 
disorders.  In particular, the examiner noted that the 
veteran's history of multiple episodes of gastritis, which 
can be a recurrent and chronic disorder, may still be 
current.  Also, the examiner explained that the etiologies 
for gastritis include a bacteria defined as Helicobacter 
pylori as well as the use of NSAID pain medications such as 
Motrin and that the record contained no indication that the 
veteran's gastritis was related to his active service.  

Furthermore, the examiner noted that the veteran has 
scattered diverticula of his large bowel, which, most of the 
time, is asymptomatic but can at times bleed and cause 
abdominal pain.  The examiner concluded that the record 
contained no evidence that the veteran's diverticula were 
related to his active service.

Also, the examiner noted the veteran's history of a bleeding 
peptic ulcer disease and his history of rectal bleeding.  The 
examiner stated that the veteran's ulcer disease is not 
active and that, even if it were present, the record provided 
no evidence of a relationship between such a disability and 
the veteran's active service.  With regard to the veteran's 
history of rectal bleeding, the examiner concluded that the 
veteran is not anemic and that his rectal bleeding is not an 
active problem.  Also, the examiner explained that the 
evidence of record does not support the conclusion that any 
disability manifested by rectal bleeding that the veteran may 
have previously had is service-related.  

Moreover, the examiner acknowledged that the veteran 
experiences symptoms of chronic abdominal pain, gas, and 
bloating.  The examiner noted that the record contains no 
documentation to support a diagnosis of obstruction or 
delayed motility and that he was unable to determine with any 
medical certainty whether such symptoms are related to the 
veteran's active military service.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a peptic ulcer (gastric or duodenal) 
becomes manifest to a degree of at least 10 percent within 
one year from the date of termination of service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such a disorder during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  

Throughout the current appeal, the veteran has asserted that 
service connection is warranted for a stomach disorder.  In 
particular, he maintains that his stomach problems began 
during his active military duty and have continued since 
then.  

Although the veteran was treated for a tender and painful 
abdomen in service in January 1966, this condition was found 
by the examiner to be characterized as musculoskeletal pain 
and to have been the result of the veteran's having fallen 
while ice skating.  Furthermore, although in May 1966, the 
veteran complained of stomach cramps, nausea, and an 
inability "to hold down" any food, a physical examination 
was negative, and the subsequent September 1967 separation 
examination demonstrated that the veteran's abdomen and 
viscera were normal.  

The first post-service evidence of medical treatment for 
stomach problems is dated in February 1973, when the veteran 
reported that the medicine that he was taking for his acute 
anxiety reaction was causing him to develop an upset stomach.  
His first diagnosed stomach disorder occurred in July 1989, 
when, due to gastrointestinal bleeding, he underwent an 
esophagogastroduodenoscopy, which provided a diagnosis of 
hemorrhagic gastritis.  

Subsequent relevant medical records dated between November 
1989 and April 1998 reflect periodic treatment for stomach 
complaints such as abdominal pain, heartburn, burning pain, 
cramps, bloating sensations more localized in the left lower 
quadrant, some rectal bleeding, some nausea, a decreased 
appetite, an inability to tolerate certain foods, and pain in 
all four quadrants of the abdomen.  These reports indicate 
diagnoses of a peptic ulcer in December 1989; reflux, a 
diaphragmatic hernia, and moderate gastric erythema in 
December 1991; reflux in January 1992; a few scattered 
sigmoid diverticula in December 1992; and diverticulosis with 
a few scattered diverticula in the right and left colon, 
gastritis, duodenitis, hiatal hernia, and mild peptic 
esophagitis in January 1998.  

The most recent relevant medical records which have been 
obtained and associated with the veteran's claims folder are 
the report of the October 1998 compensation and pension 
examination as well as the March 1999 addendum.  According to 
these documents, after reviewing the veteran's pertinent 
treatment records and examining him, the examiner concluded 
that he currently has gastritis and scattered diverticula of 
his large bowel.  Significantly, however, the examiner also 
expressed his opinion that these disorders are not related to 
the veteran's active service.  Without evidence that the 
veteran sustained gastritis or scattered diverticula of his 
large bowel during active military duty, service connection 
for either disability cannot be awarded.  See, 38 U.S.C.A. 
§ 1110 (West 1991) and 38 C.F.R. § 3.303 (2002).  

Furthermore, the examiner concluded that the veteran's prior 
peptic ulcer disease and disability manifested by rectal 
bleeding are not currently active.  Additionally, although 
the examiner acknowledged the veteran's symptoms of chronic 
abdominal pain, gas, and bloating, the examiner did not 
diagnosis a specific chronic disability causing such 
symptomatology.  

Clearly, the medical evidence of record does not demonstrate 
the presence of a currently diagnosed peptic ulcer disease; a 
disability manifested by rectal bleeding; and a disorder 
characterized by chronic abdominal pain, gas, and bloating.  
Without evidence of a diagnosed disability related to 
service, service connection cannot be awarded.  See, 
38 U.S.C.A. § 1110 (West 1991) and 38 C.F.R. § 3.303 (2002).  
The United States Court Of Appeals For Veterans Claims 
(Court) has also held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 
(1992).  See also, Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).  

Consequently, the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a chronic stomach disorder.  As such, his claim for such a 
disability must be denied.  




ORDER

Service connection for a chronic stomach disorder is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

